United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                       ___________

                                       No. 00-2687
                                       ___________

Ralph Jack Hobbs,                           *
                                            *
                      Appellant,            * Appeal from the United States
                                            * District Court for the Southern
       v.                                   * District of Iowa.
                                            *
City of Burlington,                         * [UNPUBLISHED]
                                            *
                      Appellee.             *
                                       ___________

                                  Submitted: April 11, 2001

                                      Filed: April 18, 2001
                                       ___________

Before BOWMAN and FAGG, Circuit Judges, and CARMAN,* Judge.
                           ___________

PER CURIAM.

        After the City of Burlington eliminated on-street parking next to his rental
property under a federally-funded lane expansion project, Ralph Jack Hobbs brought
this civil rights action against the City alleging the City's agreement to use federal funds
constituted a contract for public works improvement, which required a public hearing
under Iowa Code § 384.102, and that without a hearing on the agreement between the
City and the Iowa Department of Transportation, Hobbs was denied due process. The

       *
       The Honorable Gregory W. Carman, Chief Judge, United States Court of
International Trade, sitting by designation.
district court** concluded Hobbs did not state a federal due process claim, and did not
have a liberty or property interest in public parking. Hobbs has filed two opening briefs
on appeal, arguing the district court erroneously granted summary judgment.

       We decline to consider Hobbs's opening pro se brief filed after the brief prepared
by Hobbs's attorney. We do not consider pro se briefs filed by parties represented by
counsel. See United States v. Peck, 161 F.3d 1171, 1174 n.2 (8th Cir. 1998). Also,
Hobbs's pro se brief does not comply with Federal Rules of Appellate Procedure 28 and
32, or with Eighth Circuit Rule 28A. Likewise, we deny Hobbs's motion to file a pro
se reply brief. Having rejected Hobbs's opening pro se brief, we deny the City's motion
for sanctions of attorney's fees and costs based on the brief's filing. Indeed, the City's
brief responding to the pro se brief is virtually identical to the City's brief responding
to the brief filed by Hobbs's attorney.

      Turning to Hobbs's contentions on appeal, we agree with the district court that
Hobbs failed to state a claim for denial of his federal due process rights, and that Hobbs
was not denied a liberty or property interest by the elimination of public parking. We
affirm for the reasons stated by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      **
        The Honorable Charles R. Wolle, then Chief Judge, United States District
Court for the Southern District of Iowa.

                                           -2-